ATTORNEY GENERAL LOVING HAS DIRECTED ME TO RESPOND TO YOUR REQUEST FOR AN INFORMAL OPINION FROM THIS OFFICE ASKING, IN EFFECT, WHETHER THE USED MOTOR VEHICLE AND PARTS COMMISSION IS REQUIRED TO ISSUE A BUYERS IDENTIFICATION CARD ("BID CARD") TO AN OUT-OF-STATE RESIDENT WHOSE HOME STATE HAS NO LICENSING PROVISIONS FOR AUTOMOTIVE DISMANTLERS.
BECAUSE YOUR REQUEST IS FOR AN INFORMAL OPINION, THE DISCUSSION WHICH FOLLOWS IS BASED UPON THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL, AND IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL.
TITLE 47 O.S. 591.1 (1991) ET SEQ., IS KNOWN AS THE AUTOMOTIVE DISMANTLERS AND PARTS RECYCLER ACT, HEREIN REFERRED TO AS "THE ACT". SECTION 47 O.S. 591.3 OF THE ACT GRANTS THE USED MOTOR VEHICLE COMMISSION, HEREINAFTER "THE COMMISSION", THE POWER AND DUTIES NECESSARY TO CARRY OUT THE PROVISIONS AND OBJECTIVES OF THE ACT. IT STATES:
  "NO PERSON, FIRM OR CORPORATION IN THIS STATE, UNLESS LICENSED PURSUANT TO THE AUTOMOTIVE DISMANTLERS AND PARTS RECYCLER ACT, SHALL BE ENGAGED IN THE BUSINESS OF AN AUTOMOTIVE DISMANTLER AND PARTS RECYCLER."
SIMILARLY, TITLE 47 O.S. 591.11 (1992), STATES IN PERTINENT PART:
  "SALES AT A SALVAGE POOL OR SALVAGE DISPOSAL SALE SHALL BE OPENED ONLY TO PERSONS POSSESSING A LICENSE OR A BUYER'S IDENTIFICATION NUMBER TO BUY AT A SALVAGE POOL OR SALVAGE DISPOSAL SALE."
TITLE 47 O.S. 591.12 (1991), PERMITS A LICENSED SALVAGE DEALER FROM ANOTHER STATE TO BUY AT SALVAGE SALES IN THIS STATE PROVIDED A BID CARD IS OBTAINED. THE STATUTE READS AS FOLLOWS:
"NOTHING HEREIN SHALL PROHIBIT SALVAGE DEALERS LICENSED IN OTHER STATES FROM BUYING AT A SALVAGE POOL OR SALVAGE DISPOSAL SALE, PROVIDED THAT THE STATE IN WHICH THEY ARE LICENSED RECIPROCATES IN THE SAME MANNER TO SALVAGE DEALERS LICENSED UNDER THIS LAW AND PROVIDED THAT THEY OBTAIN A BUYERS IDENTIFICATION PERMIT AND NUMBER AS REQUIRED IN SECTION 11 OF THIS ACT."
47 O.S. ON 591.12 CLEARLY REFERENCES "SALVAGE DEALERS LICENSED IN OTHER STATES" AND "PROVIDED THAT THE STATE IN WHICH THEY ARE LICENSED RECIPROCATES" EMPHASIS ADDED. THE WORD LICENSE IS REPEA  TEDLY USED IN THIS SECTION. IT IS WELL ESTABLISHED LAW IN OKLAHOMA THAT WHERE THE LANGUAGE OF A STATUTE IS PLAIN AND UNAMBIGUOUS AND ITS MEANING CLEAR, NO RULES OF CONSTRUCTION ARE USED AND ITS EVIDENT MEANING MUST BE ACCEPTED. JACKSON V. INDEPENDENT SCHOOL DISTRICT NO. 16, 648 P.2D 26 (OKLA.1982). THE PLAIN WORDING OF THIS PROVISION IS THAT A SALVAGE DEALER FROM ANOTHER STATE WHO WANTS TO BUY IN OKLAHOMA MUST BE A LICENSED DEALER.
THIS INTERPRETATION IS ALSO IN HARMONY WITH THE PURPOSE OF THE ACT. THE LEGISLATURE REQUIRES THAT EVERY PERSON BUYING AT A SALVAGE POOL OR SALVAGE DISPOSAL SALE IN OKLAHOMA OBTAIN A LICENSE OR A BID CARD. 47 O.S. 591.11 (1992). THE OTHER STATUTORY SECTIONS OF THIS ACT REQUIRE RECORD KEEPING AND REPORTING OF ALL PURCHASES, SALES AND DISMANTLING OF MOTOR VEHICLES. 47 O.S. 591.6/47 O.S. 591.8 (1992). PRESUMABLY, THESE SECTIONS ARE TO REGULATE AND MONITOR THE DISMANTLING, SELLING AND BUYING OF DISMANTLED MOTOR VEHICLES AND PARTS. TO PERMIT AN OUT-OF-STATE BUYER OR SELLER THAT IS NOT UNDER ANY LICENSING LAWS TO ENTER INTO THE STATE AND BUY OR SELL DISMANTLED PARTS WOULD CIRCUMVENT THE PURPOSE AND EFFECT OF THIS ACT. THE ABILITY OF THE COMMISSION TO EFFICIENTLY REGULATE AUTOMOTIVE DISMANTLERS AND SALVAGE DEALERS WOULD BE SEVERELY DIMINISHED IF OUT-OF-STATE SALVAGE DEALERS THAT ARE NOT UNDER ANY LICENSING LAWS WERE PERMITTED TO TRANSACT BUSINESS IN THIS STATE.
IN ADDITION TO REQUIRING THAT AN OUT-OF-STATE DEALER BE LICENSED IN THE OTHER STATE TO BE ABLE TO PARTICIPATE IN OKLAHOMA SALVAGE SALES, 47 O.S. 519.12 REQUIRES THAT THE OTHER STATE RECIPROCATE WITH LICENSED DEALERS IN THIS STATE. THERE IS NO REQUIREMENT THAT ANY FORMAL AGREEMENT BE ENTERED INTO BETWEEN THE TWO STATES TO EFFECTUATE THE RECIPROCITY. THE STATUTE SIMPLY REQUIRES THAT THE OTHER STATE PERMIT OKLAHOMA DEALERS TO ENTER THEIR STATE. IF THE RECIPROCAL STATE DOES NOT PERMIT AN OKLAHOMA DEALER TO BUY IN ITS STATE THEN AN OUT-OF-STATE SALVAGE DEALER CANNOT BUY AT A SALVAGE POOL OR DISPOSAL SALE IN OKLAHOMA. 47 O.S. 591.12 (1991).
IN CONCLUSION, THE PURPOSE OF THE ACT IS TO REGULATE AND MONITOR ALL ASPECTS AND TRANSACTIONS REGARDING DISMANTLED VEHICLES. THEREFORE, THE COMMISSION IS NOT REQUIRED TO ISSUE A BID CARD, WHICH WOULD ENABLE SOMEONE TO PURCHASE PARTS AT A SALVAGE POOL IN OKLAHOMA, TO AN OUT-OF-STATE DEALER WHOSE HOME STATE HAS NO LICENSING LAWS FOR AUTOMOTIVE DISMANTLERS.
(DIANE L. SLAYTON)